United States Court of Appeals
                     For the First Circuit

No. 15-1177

       HENRY BERNARDO, on behalf of M&K Engineering, Inc.;
    SAMUEL MARINHO FREITAS; RUTH LOPES FREITAS; DANIEL LOPES
    FREITAS; GRACIANE LOPES FREITAS; GRAZIELA LOPES FREITAS,

                     Plaintiffs, Appellants,

                               v.

                    JEH C. JOHNSON, Secretary,
          United States Department of Homeland Security;
 LORETTA LYNCH,* Attorney General; ALEJANDRO MAYORKAS, Director,
  United States Citizenship and Immigration Service; GREGORY A.
    RICHARDSON, Director, Texas Service Center; RON ROSENBERG,
    Acting Chief, Administrative Appeals Office, United States
               Citizenship and Immigration Service,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
                Lynch and Lipez, Circuit Judges.


     Annelise Maia Jatoba de Araujo, with whom Araujo & Fisher,
LLC was on brief, for appellants.
     Aaron S. Goldsmith, Senior Litigation Counsel, District Court
Section, Office of Immigration Litigation, United States

     *    Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Loretta E. Lynch has been substituted for former Attorney General
Eric H. Holder, Jr.
Department of Justice, with whom Benjamin C. Mizer, Principal
Deputy Assistant Attorney General, William C. Peachey, Director,
District Court Section, Office of Immigration Litigation, and
Jeffrey S. Robins, Assistant Director, District Court Section,
Office of Immigration Litigation, were on brief, for appellees.


                        January 29 2016
              LYNCH, Circuit Judge.             This case raises a question of

first      impression       in      our      circuit:        whether      8   U.S.C.

§    1252(a)(2)(B)(ii),       which      precludes     judicial   review      of   the

Attorney     General's      and    the    Secretary     of   Homeland     Security's

discretionary decisions under Title 8, Chapter 12, Subchapter II,

applies to the revocation of visa petition approvals under 8 U.S.C.

§ 1155.      Taking the same view as most other circuits, we conclude

that it does and so judicial review is precluded.

              Title 8, section 1252 of the U.S. Code precludes judicial

review of discretionary decisions made by the Attorney General and

the Secretary of Homeland Security under Title 8, Chapter 12,

Subchapter II. 8 U.S.C. § 1252(a)(2)(B)(ii). Decisions made under

that subchapter as to the revocation of previously approved visa

petitions are made discretionary by statute.                    8 U.S.C. § 1155.

See Kucana v. Holder, 558 U.S. 233, 247 (2010) (explaining that

"Congress barred court review of discretionary decisions only when

Congress     itself   set    out    the    Attorney     General's      discretionary

authority in the statute").                Because this statute is a clear

expression of Congressional intent, we, like seven other circuits,

conclude that Congress has barred judicial review.

                                           I.

              We confine our discussion of the facts to those necessary

to   frame    the   issue    on    appeal.        On   February     11,   2004,    M&K

Engineering, Inc. ("M&K"), through its owner and president Henry


                                          - 3 -
Bernardo, filed an Application for Employment Certification for

Samuel Freitas to work as an Assistant Delivery Supervisor.                           After

the Department of Labor granted the certification on October 11,

2006, M&K filed an I-140 Immigrant Petition for Alien Worker ("visa

petition")         for    Freitas.      The    United      States     Citizenship       and

Immigration            Services   ("USCIS")        initially     approved       the    visa

petition on March 13, 2007.1

                 On September 22, 2010, the Director of the USCIS Texas

Service Center issued a Notice of Intent to Revoke ("NOIR") the

approval of the visa petition.                  The NOIR alleged that M&K was

"trying to circumvent Immigration Laws by committing Fraud" and

requested additional information and documents.                             M&K submitted

additional evidence in response.                     On November 15, 2010, the

Director of the USCIS Texas Service Center issued a decision

revoking the approval of the visa petition because "the evidence

does       not   indicate     that   the     beneficiary        had   met    the   minimum

experience         requirements      prior    to    the    filing     of    either    labor

certification; plus, the new evidence contradicts evidence already

on the record."              Bernardo, as owner of M&K, administratively

appealed         the    revocation   decision       to    the   USCIS      Administrative


       1  For a good discussion of the process of obtaining
permanent residency and the role that an I-140 Immigrant Petition
for Alien Worker, 8 U.S.C. § 1153(b), plays in that process, see
Mantena v. Johnson, No. 14-2476-cv, 2015 WL 9487867, at *2 (2d
Cir. Dec. 30, 2015). What is at issue here is the revocation of
an I-140 visa petition approval.


                                           - 4 -
Appeals Office ("AAO") on December 3, 2010.             On June 28, 2013, the

AAO affirmed the revocation decision and dismissed the appeal.

            In   July    2013,   Bernardo,     as    owner    of   M&K,   filed     a

complaint    with       the    Massachusetts        federal     district        court

challenging the revocation of the visa petition approval. On

November 12, 2013, the AAO withdrew its decision and reopened the

matter sua sponte.        It requested additional evidence, which M&K

provided.    After considering the evidence, on February 28, 2014,

the AAO dismissed the appeal, finding again that there were

inconsistencies in the evidence, and that M&K had failed to prove

that Freitas had the necessary work experience. On March 28, 2014,

the government filed a motion to dismiss the district court

proceeding for lack of jurisdiction.           After briefing, on December

8, 2014, the district court issued a memorandum and order granting

the government's motion and dismissing the case for lack of subject

matter jurisdiction.          Bernardo v. Napolitano, No. 13-11827, 2014
WL 6905107 (D. Mass. Dec. 8, 2014).            This appeal followed.

                                         II.

            We review de novo a district court's order dismissing a

case for lack of subject matter jurisdiction.                      McCloskey v.

Mueller, 446 F.3d 262, 265-66 (1st Cir. 2006).                "In doing so, [we]

accept[] the well-pleaded factual allegations of the plaintiff's

complaint    and    indulge[]      all     reasonable    inferences        in     the




                                     - 5 -
plaintiff's favor." Dominion Energy Brayton Point, LLC v. Johnson,

443 F.3d 12, 16 (1st Cir. 2006).

             Bernardo claims federal jurisdiction under, inter alia,

§ 702 of the Administrative Procedure Act ("APA"), which "confers

a general cause of action upon persons 'adversely affected or

aggrieved by agency action within the meaning of a relevant

statute.'"     Block v. Cmty. Nutrition Inst., 467 U.S. 340, 345

(1984) (quoting 5 U.S.C. § 702).           However, § 701 of the APA

"withdraws that cause of action to the extent the relevant statute

'preclude[s] judicial review.'"          Id. (alteration in original)

(quoting 5 U.S.C. § 701(a)(1)).     Such is the case before us.2

             The relevant statute, 8 U.S.C. § 1252(a)(2)(B)(ii),

removes judicial review of the Attorney General's and the Secretary

of Homeland Security's discretionary decisions made under Title 8,

Chapter 12, Subchapter II of the U.S. Code:3

             Notwithstanding any other provision of law
             (statutory or nonstatutory) . . . no court
             shall have jurisdiction to review . . . any
             other decision or action of the Attorney
             General or the Secretary of Homeland Security
             the authority for which is specified under
             this subchapter to be in the discretion of the
             Attorney General or the Secretary of Homeland

     2    The government states that it "is not arguing in favor
of the application of 5 U.S.C. § 701(a)(2)." Section 701(a)(2)
withdraws the § 702 cause of action where "agency action is
committed to agency discretion by law."    5 U.S.C. § 701(a)(2).
Because we decide our case under 5 U.S.C. § 701(a)(1), we do not
discuss whether 5 U.S.C. § 701(a)(2) applies.

     3       Subchapter II encompasses 8 U.S.C. §§ 1151-1381.


                                 - 6 -
           Security, other than the granting of relief
           under section 1158(a) of this title.

8 U.S.C. § 1252(a)(2)(B)(ii) (emphasis added).

           The     unambiguous      language      of   §   1252(a)(2)(B)(ii)

withdraws judicial review from decisions "the authority for which

is specified . . . to be in the discretion of the . . . Secretary

of Homeland Security."           Id.4      It is not contested that such

decisions are not subject to judicial review. So we must determine

whether   the    decision   to   revoke     a   visa   petition   approval   is

specified to be in the Secretary of Homeland Security's discretion.

           The visa petition approval was revoked pursuant to 8

U.S.C. § 1155.      Section 1155, which falls under Subchapter II,

provides in relevant part:

           The Secretary of Homeland Security may, at any
           time, for what he deems to be good and
           sufficient cause, revoke the approval of any
           petition approved by him under section 1154 of
           this title.




     4    We agree with Judge Tallman of the Ninth Circuit, and
the Third, Fifth, Sixth, Seventh, Eighth, Tenth, and Eleventh
Circuits that this is the pertinent language to be considered.
See Mehanna v. U.S. Citizenship & Immigration Servs., 677 F.3d
312, 314 (6th Cir. 2012); Green v. Napolitano, 627 F.3d 1341, 1343–
44 (10th Cir. 2010); Abdelwahab v. Frazier, 578 F.3d 817, 821 (8th
Cir. 2009); Sands v. U.S. Dep't of Homeland Sec., 308 F. App'x
418, 419–20 (11th Cir. 2009) (per curiam); Ghanem v. Upchurch, 481
F.3d 222, 223 (5th Cir. 2007); Jilin Pharm. USA, Inc. v. Chertoff,
447 F.3d 196, 199–200 (3d Cir. 2006); ANA Int'l Inc. v. Way, 393
F.3d 886, 896 (9th Cir. 2004) (Tallman, J., dissenting); El-Khader
v. Monica, 366 F.3d 562, 566 (7th Cir. 2004).


                                        - 7 -
8 U.S.C. § 1155.   We join seven of our sister circuits and conclude

that this decision is discretionary, and so not subject to judicial

review.   See Mehanna v. U.S. Citizenship & Immigration Servs., 677
F.3d 312, 313 (6th Cir. 2012); Green v. Napolitano, 627 F.3d 1341,

1343 (10th Cir. 2010); Abdelwahab v. Frazier, 578 F.3d 817, 821

(8th Cir. 2009); Sands v. U.S. Dep't of Homeland Sec., 308 F. App'x
418, 419–20 (11th Cir. 2009) (per curiam); Ghanem v. Upchurch, 481
F.3d 222, 223 (5th Cir. 2007); Jilin Pharm. USA, Inc. v. Chertoff,

447 F.3d 196, 200–05 (3d Cir. 2006); El-Khader v. Monica, 366 F.3d
562, 567–68 (7th Cir. 2004).5    One panel majority in one circuit

views the issue differently.    See ANA Int'l Inc. v. Way, 393 F.3d
886, 893–95 (9th Cir. 2004) (holding, with one panel member

dissenting, that under § 1155, "the authority of the Attorney

General to revoke visa petitions is bounded by objective criteria,"




     5    In a recent decision, the Second Circuit held that
federal courts have subject matter jurisdiction to review whether
USCIS complied with any applicable procedural requirements in
revoking a visa petition approval. Mantena, 2015 WL 9487867, at
*6–7. This question is not before us, as Bernardo does not argue
that USCIS failed to comply with any procedural notice requirements
but rather challenges only the substantive revocation decision.
The Second Circuit did say that it had previously stated in dicta
that "the substance of the decision that there should be a
revocation is committed to the discretion of the [Secretary]," id.
at *5 (alteration in original) (quoting Firstland Int'l, Inc. v.
U.S. INS, 377 F.3d 127, 131 (2d Cir. 2004)), and noted that the
majority of circuits followed this position, id. However, because
"the actual issue" before the Second Circuit was "a different one,"
it did not reach the question of whether the substantive decision
to revoke a visa petition approval was reviewable. Id. at *6.


                                - 8 -
id. at 894, and so § 1252(a)(2)(B)(ii) does not remove judicial

review).    Our dissenting colleague also views it differently.

            We acknowledge the "presumption favoring interpretations

of statutes [to] allow judicial review of administrative action."

Kucana, 558 U.S. at 237 (alteration in original) (quoting Reno v.

Catholic Soc. Servs., Inc., 509 U.S. 43, 63–64 (1993)).              However,

this "presumption . . . is just that -- a presumption. . . . [L]ike

all   presumptions   used    in   interpreting    statutes,   [it]     may    be

overcome by specific language or specific legislative history that

is a reliable indicator of congressional intent."           Block, 467 U.S.

at 349; see also Mach Mining, LLC v. EEOC, 135 S. Ct. 1645, 1651

(2015).     Here we have specific language: § 1252(a)(2)(B)(ii)

withdraws    judicial   review     from     decisions    committed    to     the

Secretary of Homeland Security's discretion, and § 1155 clearly

indicates that the decision to revoke the approval of a visa

petition is discretionary.

            At least three language choices in § 1155 dictate this

conclusion: "may," "at any time," and "for what he deems to be

good and sufficient cause."        See Ghanem, 481 F.3d at 224; Jilin,
447 F.3d at 203–05 (identifying four indications by separating

"deems to be" from "good and sufficient cause").              "By using the

precatory term 'may,' rather than the directory term 'shall,'

Congress    indicated       its   intent     to   make     [the      decision]

discretionary . . . ."       United States v. Aponte-Guzmán, 696 F.3d


                                    - 9 -
157, 160 (1st Cir. 2012); see also Haig v. Agee, 453 U.S. 280, 294

n.26       (1981)   (explaining   that   "'may'    expressly   recognizes

substantial discretion").         But see Zadvydas v. Davis, 533 U.S.
678, 697 (2001) ("But while 'may' suggests discretion, it does not

necessarily suggest unlimited discretion.").6

              Including "at any time" is also proof of Congress's

intent to withhold judicial review.         See Mehanna, 677 F.3d at 315;




       6  Zadvydas is clearly distinguishable from the case here.
In Zadvydas, the relevant statute provided that "An alien ordered
removed . . . may be detained beyond the removal period and, if
released,    shall   be    subject    to   [certain]    terms   of
supervision . . . ." 533 U.S. at 682 (second alteration in
original) (quoting 8 U.S.C. § 1231(a)(6)). There, the question
was whether the word "may" suggested Congress's intent to make
this detention indefinite -- not whether the Attorney General's
decision to detain was discretionary.          Id.    Accordingly,
§ 1252(a)(2)(B)(ii) did not apply. See id. at 688 ("The aliens
here, however, do not seek review of the Attorney General's
exercise of discretion; rather, they challenge the extent of the
Attorney General's authority under the post-removal-period
detention statute.    And the extent of that authority is not a
matter of discretion."). Further, nothing in the statute suggested
the length of the detention could be indefinite, and the only
textual support for the government's argument was the word "may,"
see 533 U.S. at 682, 697.    Here, we have not only the word "may"
but also the phrases, "at any time" and "for what he deems to be
good and sufficient cause."
          To be sure, although "may" is usually interpreted as
conferring discretionary authority, "[t]his common-sense principle
of statutory construction is by no means invariable . . . and can
be defeated by indications of legislative intent to the contrary
or by obvious inferences from the structure and purpose of the
statute."   United States v. Rodgers, 461 U.S. 677, 706 (1983).
Here, however, there is no such indication, and the text of the
statute, which also includes "at any time" and "for what he deems
to be good and sufficient cause," further supports our conclusion
that the decision is discretionary.



                                   - 10 -
Jilin, 447 F.3d at 203; El-Khader, 366 F.3d at 567.              As the Third

Circuit explained, "the discretion to revoke 'at any time' had

once been restricted by [a] now-defunct notice requirement" in the

statute.   Jilin, 447 F.3d at 203 (citing Firstland Int'l, Inc. v.

U.S. INS, 377 F.3d 127, 132 (2d Cir. 2004); Intelligence Reform

and   Terrorism   Prevention   Act   of    2004,   Pub.     L.   No.   108-458,

§ 5304(c), 118 Stat. 3638, 3736).         "Congress's elimination of this

requirement   strongly   indicates    an     intent    to    strengthen     the

discretion of the Secretary of Homeland Security to revoke approval

of petitions."    Id.

           Third, the language "for what [the Secretary] deems to

be good and sufficient cause" makes clear that what constitutes

"good and sufficient cause" is within the Secretary's discretion.

See Ghanem, 481 F.3d at 224–25 (quoting Webster's New Int'l

Dictionary 589 (3d ed. 1981) as defining "deem" as "to sit in

judgment upon," and interpreting "the phrase 'for what he deems'

as vesting complete discretion in the Secretary to determine what

constitutes good and sufficient cause").           Together, these phrases

in the statute determine the question of discretion.                   The 2010

Supreme Court case Kucana v. Holder supports this conclusion.               See
558 U.S. at 246–47 (explaining that the language "any other




                                 - 11 -
decision"      in    §   1252(a)(2)(B)(ii)       refers       to    decisions     "made

discretionary by legislation").7

            Bernardo and the dissent make much of footnote 10 of

Kucana, which says, "the statutory proscription Congress enacted,

§ 1252(a)(2)(B)(ii), speaks of authority 'specified' -- not merely

assumed   or    contemplated     --    to   be    in    the    Attorney     General's

discretion," 558 U.S. at 243 n.10 (citing Webster's New Collegiate

Dictionary 1116 (1974), which defined "specify" as "to name or

state explicitly or in detail").            We think that § 1155's language,

which includes that the Secretary "may, at any time, for what he

deems to be good and sufficient cause," does clearly specify

discretion.         See Mehanna, 677 F.3d at 316 ("[S]ection 1155 'does

not merely imply or anticipate that the Secretary has discretion

to revoke' a visa petition, but explicitly 'authorizes revocation

for what the Secretary "deems to be good and sufficient cause."'"

(quoting Green, 627 F.3d at 1346)).                   Bernardo's argument to the

contrary -- that "Congress did not specify that visa [petition]

revocations are within the Secretary's discretion for purposes of

stripping      district     courts    of      jurisdiction          under   8     U.S.C.

§   1252(a)(2)([B])(ii)"       --     seems      to    rest    on    a   notion    that

"specified" means that Congress must use the word "discretion" for


      7   We reject the argument that the Board of Immigration
Appeals' attempt to provide regulatory assistance in interpreting
language is germane to our issue. See ANA Int'l Inc., 393 F.3d at
898 (Tallman, J., dissenting).


                                      - 12 -
a decision to be discretionary, and so not subject to judicial

review.   But such a position is rejected by Kucana itself.        As the

Court noted, "Congress excepted from § 1252(a)(2)(B)(ii) 'the

granting of relief under [§] 1158(a).'"        Kucana, 558 U.S. at 247

n.13   (alteration    in    original).        "Section   1158    concerns

applications for asylum."     Id.   Notwithstanding the absence of the

word "discretion" in the relevant provisions of § 1158, the Court

explained that "[a]bsent the exception, asylum applicants might

fall within § 1252(a)(2)(B)(ii)'s jurisdictional bar because a

statutory provision, § 1158(b)(1)(A), specifies that 'the Attorney

General may grant asylum.'"         Id. (citing Zadvydas, 533 U.S. at

697, for the proposition that "'may' suggests discretion").              As

the Court suggested, and we agree, statutory language can be

"specified" even absent the use of the word "discretion."          Accord

ANA Int'l Inc., 393 F.3d at 898 (Tallman, J., dissenting) ("Though

it might make our job a bit easier, we should not require our

lawmakers to recite the words 'sole and unreviewable discretion'

as some sort of talismanic incantation before we can conclude that

a statute means what it says."); Mohammad v. Napolitano, 680 F.

Supp. 2d 1, 6 (D.D.C. 2009).

           Bernardo   and   the   dissent's   argument   that   "good   and

sufficient cause" imposes a non-discretionary legal standard that

is subject to judicial review is also unavailing.           Bernardo and

the dissent argue that "good and sufficient cause" constitutes a


                                  - 13 -
standard that meaningfully curtails the Secretary's discretion.

Based on some decisions from the Board of Immigration Appeals

("BIA") and the AAO, the dissent posits that "good and sufficient

cause" exists when "the evidence of record at the time the decision

is rendered . . . would warrant a denial" of the visa petition.

See, e.g., In re Ho, 19 I. & N. Dec. 582, 589-90 (BIA 1988); In re

Tawfik, 20 I. & N. Dec. 166, 167 (BIA 1990); In re [Identifying

Information Redacted by Agency], 2013 WL 5722884, at *6 (AAO Feb,

13, 2013).

             We disagree with the premise that the phrase "good and

sufficient cause" destroys the Secretary's discretion.                     We also

demonstrate that the canons of construction do not support the

dissent. As to both points, in the years preceding the most recent

reenactment of § 1155, courts had multiple occasions to interpret

that statute, including the phrase "good and sufficient cause."

In doing so, a number of them concluded that "the determination of

whether there exists 'good and sufficient cause' . . . necessarily

is highly subjective, and there exist no strict standards for

making this determination."        El-Khader, 366 F.3d at 567; see also

Systronics Corp. v. INS, 153 F. Supp. 2d 7, 11-12 (D.D.C. 2001)

("[N]o   strict   standards      exist     to     determine    when      'good   and

sufficient     cause'   is     present.         The     standard   seems     highly

subjective,     much    like    'good     moral       character'   and     'extreme

hardship.'"); cf. Firstland, 377 F.3d at 131 (suggesting that under


                                    - 14 -
§ 1155, "the substance of the decision that there should be a

revocation    is   committed   to    the     discretion      of   the   Attorney

General");    Pierno   v.   INS,   397 F.2d 949,   950    (2d   Cir.   1968)

(observing that this section "is permissive; it grants the Attorney

General discretion in determining what shall constitute good and

sufficient cause and whether revocation of approval shall occur or

be withheld in those cases where there is good and sufficient cause

for revocation").8

             The dissent nonetheless tries to show that the BIA had

an understanding that its decision-making was non-discretionary

and that Congress shared that understanding when it reenacted

§ 1155.   The dissent invokes two related principles of statutory

construction. First the dissent argues, when Congress uses a "term

of art" in legislation, it "presumably knows and adopts the cluster

of ideas that were attached to each borrowed word in the body of

learning from which it was taken."           Molzof v. United States, 502
U.S. 301, 307 (1992) (quoting Morissette v. United States, 342
U.S. 246, 253 (1952)).         The dissent suggests that "good and

sufficient cause" constitutes a term of art, and that Congress




     8    The Seventh Circuit issued its opinion in El-Khader on
April 29, 2004, and the Second Circuit issued its decision in
Firstland on August 2, 2004.   By contrast, Pub. L. No. 108-458
(the most recent reenactment of § 1155) was not enacted until
December of that year.


                                    - 15 -
obviously intended to incorporate its supposedly well-established

meaning into § 1155 when it reenacted the statute.

             However, the dissent misapplies the "term of art" canon.

Even if "good and sufficient cause" would now constitute a "term

of art" -- a proposition we do not accept -- this phrase was not

a "term of art" at the time § 1155 was enacted in 1952.            As the

cases cited by the dissent make clear, we generally apply this

rule of statutory construction with respect to concepts that are

"well understood" at the time of a statute's enactment.          Gustafson

v. Alloyd Co., 513 U.S. 561, 575 (1995); see also Molzof, 502 U.S.

at 307 ("Legal dictionaries in existence when the FTCA was drafted

and   enacted    indicate   that   'punitive   damages'   were    commonly

understood to be damages awarded to punish defendants for torts

committed with fraud, actual malice, violence, or oppression."

(emphasis added)); Sullivan v. Stroop, 496 U.S. 478, 483 (1990)

("Congress' use of 'child support' throughout Title IV shows no

intent to depart from common usage.").

             This, obviously, does not apply to the case at hand.

The dissent's understanding of "good and sufficient cause" is

rooted in a handful of decisions from the BIA that have been issued

decades after the statute's enactment.           The dissent does not

suggest (nor could it) that "good and sufficient cause" had a

longstanding or well-settled meaning at the time of § 1155's

enactment.


                                   - 16 -
                  And so the dissent next conflates the "term of art" canon

with the doctrine of legislative ratification.               The Supreme Court

has     explained,       "Congress   is   presumed      to   be     aware    of    an

administrative or judicial interpretation of a statute and to adopt

that interpretation when it re-enacts a statute without change."

Lorillard v. Pons, 434 U.S. 575, 580 (1978).                  The doctrine of

legislative ratification would, at first glance, seem to be a much

better fit for the dissent's argument: the BIA's understanding of

"good       and    sufficient   cause,"   while   not    a   term    of     art,   is

nonetheless an administrative interpretation of a statute of which

Congress might be presumed to be aware.                  And indeed, Congress

reenacted § 1155 in 1996 and 2004 without disturbing the language

of "good and sufficient cause" in the years since the BIA first

set forth its interpretation of that phrase.

                  However, this canon of statutory interpretation is of no

help to the dissent.            For the legislative ratification canon to

apply, two requirements must be met: (1) Congress must reenact the

statute without change; and (2) "[t]he supposed judicial consensus

[must be] so broad and unquestioned that we must presume Congress

knew of and endorsed it."            Jama v. Immigration & Customs Enf't,

543 U.S. 335, 349 (2005). Here, the second requirement is lacking.9


        9 As we explain below, the legislative ratification
doctrine can apply to administrative interpretations as well.
However, here, neither the judicial nor the administrative
interpretations are sufficient to warrant use of this cannon.


                                      - 17 -
There was certainly no "broad and unquestioned" judicial consensus

that "good and sufficient cause" had the interpretation the dissent

advocates, nor does the dissent argue as much.     In fact, as we

have discussed above, a number of courts had interpreted the

determination of whether there was "good and sufficient cause" as

a decision left to the Secretary's discretion.

          Instead, the dissent points to BIA and AAO decisions as

evidence Congress adopted the "agency's understanding of 'good and

sufficient cause.'"   These decisions are plainly insufficient to

warrant the presumption that "Congress knew of and endorsed" such

an understanding, id., of "good and sufficient cause."   Cf. id. at

350 ("decisions of two Courts of Appeals" insufficient to establish

judicial consensus); United States v. Powell, 379 U.S. 48, 55 n.13

(1964) (decisions of two district courts and two courts of appeals

"represent[ed] neither a settled judicial construction . . . nor

one which we could be justified in presuming Congress, by its

silence, impliedly approved").     By the dissent's reasoning, if

Congress is presumed to have been aware of the BIA and AAO's

treatment of § 1155, it was undoubtedly aware of the judiciary's

interpretations thereof as well.   Which is to say that there was

no "broad and unquestioned" consensus as to the meaning of "good

and sufficient cause" the dissent proposes.   See Jama, 543 U.S. at

349.




                              - 18 -
             To    be    sure,   the    Supreme    Court       has    suggested       that

Congressional reenactment of a statute that has been interpreted

by an agency can provide "persuasive evidence that the [agency's]

interpretation is the one intended by Congress."                      CFTC v. Schor,

478 U.S. 833, 846 (1986) (quoting NLRB v. Bell Aerospace Co., 416
U.S. 267, 275 (1974)).           However, the circumstances giving rise to

such a situation do not present themselves here.                       Specifically,

here we have no evidence that Congress was even aware of the

purported administrative interpretation, let alone intended to

adopt it.         By contrast, in Schor, the CFTC had declared by

regulation      its     interpretation.          Id.    at    845.     Further,        the

subsequent legislative history provided "abundant evidence that

Congress      both       contemplated      and         authorized"      the         CFTC's

interpretation.         Id. at 847.     Similarly, in United States v. Board

of Commissioners of Sheffield, Alabama, "the Attorney General's

longstanding construction . . . was reported to Congress by Justice

Department      officials,"       435 U.S. 110,    132    (1978),       and    "the

legislative       history   of    the   re-enactment         showed    that    Congress

agreed   with     that    interpretation,"        id.    at    135.      The   dissent

identifies nothing within the legislative history of § 1155 that

suggests Congress was aware of the BIA and AAO's interpretations

of "good and sufficient cause."                Cf. Massachusetts v. FDIC, 102
F.3d 615, 620-21 (1st Cir. 1996) ("Congress is often deemed to

have adopted an agency's interpretation of a statute when, knowing


                                        - 19 -
of the agency interpretation, it reenacts the statute without

significant change." (emphasis added)).10

               Instead, the dissent merely assumes that Congress was

aware of some BIA and AAO decisions when reenacting § 1155.    As we

have discussed, there is no basis for making such an assumption

here.        Cf. Zenith Radio Corp. v. Hazeltine Research, Inc., 401
U.S. 321, 336 n.7 (1971) ("[The respondent] can point to no direct

evidence that Congress ever considered the issue now before us or

voiced any views upon it; on the contrary, it appears that Congress

left the matter for authoritative resolution in the courts.");

Zuber v. Allen, 396 U.S. 168, 185 n.21 (1969) ("Where, as in the

case before us, there is no indication that a subsequent Congress

has addressed itself to the particular problem, we are unpersuaded

that silence is tantamount to acquiescence, let alone the approval

discerned by the dissent.").




        10Indeed, the dissent's oblique attempt to suggest that
"Congress was uniquely aware of the phrase 'good and sufficient
cause' as a term of art" assumes its own conclusion. The dissent
points out that while the terms "good cause," "reasonable cause,"
and "sufficient cause" are found elsewhere in the Immigration and
Nationality Act, "good and sufficient cause" is unique to § 1155.
Ergo, the dissent argues, Congress's decision not to change the
unique phrase "good and sufficient cause" when it reenacted § 1155
"reinforces the conclusion that Congress understood 'good and
sufficient cause' as a term of art in the visa revocation context."
This reasoning, that Congress "was uniquely aware of the phrase
'good and sufficient cause' as a term of art" because "it clearly
knew how to depart from the term's uniquely associated meaning"
and did not do so, assumes its own conclusion -- that Congress
knew the phrase "good and sufficient cause" had unique meaning.


                                 - 20 -
             Absent evidence Congress was aware of the administrative

interpretations, it is significant that we lack any affirmative

indication     from   Congress    that     it     intended    to    ratify    these

interpretations.         We   have   explained       that     it    is    generally

inappropriate to apply the doctrine of legislative ratification

without some evidence that Congress affirmatively sought to ratify

the interpretation of a statute -- particularly when, as here, an

ambiguous term lacks a widely accepted meaning and we lack any

indication that Congress was even aware of the administrative

interpretation suggested.11 In Molina v. INS, in an opinion written

by   then-Chief   Judge   Breyer,     we   explained       that    "Congressional

reenactment     of    statutory      language       does     not    normally      or

automatically indicate a legislative intent to freeze all pre-

existing     agency   interpretations        of    language,       forever    after

immunizing them from change."          981 F.2d 14, 23 (1st Cir. 1992);

see also ACLU v. Clapper, 785 F.3d 787, 819 (2d Cir. 2015) ("[I]n

the case of an administrative interpretation of a statute, for the

doctrine of legislative ratification to apply, we must first

'ascertain     whether    Congress     has      spoken     clearly       enough   to

constitute     acceptance     and     approval       of      an    administrative


      11  We do not hold this is a doctrinal requirement, as the
dissent suggests we do, but rather that when there is no indication
that Congress was even aware of the administrative interpretation
of a phrase, it is generally not appropriate to assume Congress
intended to ratify an interpretation absent an affirmative
indication.


                                     - 21 -
interpretation.       Mere    reenactment      is   insufficient.'"   (quoting

Isaacs v. Bowen, 865 F.2d 468, 473 (2d Cir. 1989))); Ass'n of Am.

R.R.s v. Interstate Commerce Comm'n, 564 F.2d 486, 493 (D.C. Cir.

1977) ("The Supreme Court has indicated that in order to bring

this 'doctrine of reenactment' into play, Congress must not only

have been made aware of the administrative interpretation, but

must    also   have   given    some   'affirmative      indication'   of   such

intent.").     Accordingly, given the complete lack of evidence that

Congress was aware of the BIA and AAO's interpretation of "good

and sufficient cause," let alone affirmatively intended to ratify

it, we are hard-pressed to conclude that a legislative ratification

took place.12


       12 The foregoing also demonstrates why the dissent's
reliance on Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Curran,
456 U.S. 353 (1982), is misplaced. In Curran, the Supreme Court
considered whether reenactment of a statute evinced Congressional
intent to preserve a preexisting interpretation of that statute.
Id. at 379–82. And as the dissent notes, the Court held that "the
fact that a comprehensive reexamination and significant amendment
of the [statute] left intact the statutory provisions [at issue]
. . . is itself evidence that Congress affirmatively intended to
preserve that [interpretation by an agency]."      Id. at 381-82.
However, the dissent omits the critical fact that the
interpretation in question was "uniform and well understood." Id.
at 380. Similarly, as the Supreme Court noted, "it is abundantly
clear that [this interpretation] was a part of the 'contemporary
legal context' in which Congress legislated."        Id. at 381.
Accordingly, the Court held, "[i]n that context," Congress's
decision to retain the relevant provisions could be taken as
evidence of its affirmative intent to preserve the interpretation.
Id. (emphasis added). Here, however, the BIA's interpretation of
"good and sufficient cause" was neither well understood nor a
widely accepted part of the contemporary legal landscape.
Congress's decision to retain "good and sufficient cause" (i.e.,


                                      - 22 -
           In sum, "good and sufficient cause" is not a term of

art, much less does it establish that the Secretary's decision is

non-discretionary.      Further, there is no basis to assume that

Congress shared that understanding when it reenacted § 1155. Thus,

the   dissent    is   incorrect      to   conclude   that     the    Secretary's

discretion is bounded by "objective criteria," or a legal standard

that could be applied by a reviewing court.               The statute provides

no such standard, and there is no indication that Congress intended

to so constrain the Secretary's discretion.

           Moreover, Bernardo and the dissent's argument focuses on

the words "good and sufficient cause" at the expense of the words

"for what he deems to be."        We are not free to do so.          See Regions

Hosp. v. Shalala, 522 U.S. 448, 467 (1998) ("It is a cardinal rule

of statutory construction that significance and effect shall, if

possible, be accorded to every word." (quoting Wash. Mkt. Co. v.

Hoffman,   101 U.S. 112,   115    (1879))).      As    the   Third   Circuit

explained, "[t]he phrase 'for what [the Secretary] deems to be

good and sufficient cause,' cannot be modified by judicial fiat to

read the naked words, 'for good and sufficient cause.'"                   Jilin,
447 F.3d at 204 (second alteration in original).                    The language

"for what [the Secretary] deems to be good and sufficient cause"




even as it modified other portions of § 1155) is not affirmative
evidence of its intent to ratify the BIA's standard, let alone its
awareness of the administrative interpretation.


                                     - 23 -
makes clear that what constitutes "good and sufficient cause" is

within the Secretary's discretion.         See Ghanem, 481 F.3d at 224–

25.13

               Our reading mirrors a conclusion reached by the Supreme

Court in Webster v. Doe, 486 U.S. 592 (1988).          In Webster, the

Court examined § 102(c) of the National Security Act of 1947:

               [T]he Director of Central Intelligence may, in
               his discretion, terminate the employment of
               any officer or employee of the Agency whenever
               he shall deem such termination necessary or
               advisable in the interests of the United
               States . . . .

Id. at 594 (alterations in original) (quoting 50 U.S.C. § 403(c)

(1947)).14       The Court read that statute to remove judicial review

under APA § 701(a)(2), which precludes judicial review where agency

action is "committed to agency discretion by law."         Id. at 599–

601.15       It explained:


        13It is for this reason that the dissent's statement, "[i]f
'good and sufficient cause' provides a legal standard that
circumscribes the Secretary's visa revocation decision, the
decision is subject to judicial review," sets out a straw man.

        14The dissent tries to distinguish Webster based on the
words "in his discretion" in the National Security Act. However,
Webster addressed the question of whether the clause "whenever he
shall deem such termination necessary or advisable in the interests
of the United States" provided criteria that could limit this
discretion -- a question the Court answered in the negative. See
486 U.S. at 600.

        15Webster was decided under 5 U.S.C. § 701(a)(2), whether
"agency action is committed to agency discretion by law," while
Bernardo's case is a question of whether § 1252(a)(2)(b)(ii)
precludes judicial review under APA § 701(a)(1). See supra note


                                  - 24 -
          [Section] 102(c) allows termination of an
          Agency employee whenever the Director "shall
          deem such termination necessary or advisable
          in the interests of the United States"
          (emphasis   added),   not  simply   when   the
          dismissal is necessary or advisable to those
          interests.     This standard fairly exudes
          deference to the Director, and appears to us
          to foreclose the application of any meaningful
          judicial standard of review.

Id. at 600 (quoting 50 U.S.C. § 403(c) (1947));16 cf. Fed. Energy

Admin. v. Algonquin SNG, Inc., 426 U.S. 548, 561 (1976) ("In

authorizing the President to 'take such action, and for such time,

as he deems necessary to adjust the imports of [an] article and

its derivatives,' the language of [the statute] seems clearly to

grant him a measure of discretion in determining the method to be

used to adjust imports.").

          Bernardo   and   the   dissent's   argument   that   Kucana   v.

Holder changes the analysis also fails.       In Kucana, the Court was

faced with a regulation that provided, in relevant part, that

"[t]he decision to grant or deny a motion to reopen . . . is within



2.    However, we must still determine whether § 1155 is
discretionary because § 1252(a)(2)(B)(ii) precludes review of
discretionary decisions. Therefore, the analysis of whether under
a statute, "agency action is committed to agency discretion by
law," would apply to the question of whether § 1155 is
discretionary.

     16   To the extent the dissent attempts to distinguish
Webster by saying "in the interests of the United States" is "a
policy-driven assessment," while "good and sufficient cause" is
"predicated on binary outcomes," that argument fails. As we have
previously explained, the dissent's claim that "good and
sufficient cause" has objective meaning is incorrect.


                                 - 25 -
the discretion of the Board [of Immigration Appeals]." 558 U.S.

at     239      (second       alteration   in    original)       (quoting            8     C.F.R.

§ 1003.2(a)).        Examining this regulation, the Court addressed the

question of "whether the proscription of judicial review stated in

§    1252(a)(2)(B)             applies     not   only      to        Attorney             General

determinations        made       discretionary       by    statute,        but       also      to

determinations declared discretionary by the Attorney General

himself through regulation."               Id. at 237.      The Court's conclusion

that        §   1252(a)(2)(B)(ii)'s         language      "specified           under         this

subchapter"        includes       "statutory,       but   not    .    .    .    regulatory,

specifications," id., was based on several considerations: "the

longstanding exercise of judicial review of administrative rulings

on     reopening          motions,"      id.;    "the     text       and       context         of

§ 1252(a)(2)(B)," id.; "the history of the relevant statutory

provisions," id.; "the 'presumption favoring interpretations of

statutes [to] allow judicial review of administrative action,'"

id. (alteration in original) (quoting Reno, 509 U.S. at 63–64);

and "[s]eparation-of-powers concerns, [which] caution us against

reading legislation, absent clear statement, to place in executive

hands authority to remove cases from the Judiciary's domain," id.

                The dissent sua sponte focuses on the Court's second

consideration,            §    1252(a)(2)(B)'s       structure.17              The        dissent


       17 Bernardo does not develop this argument in his brief; he
raised it for the first time at oral argument.      It is waived.


                                           - 26 -
correctly      points    out    that     the   Supreme      Court       stated,    "[t]he

proximity of clauses (i) and (ii), and the words linking them --

'any   other    decision'       --    suggests     that    Congress       had     in   mind

decisions of the same genre," id. at 246.                      The dissent relies on

that sentence to argue that because revocation of a visa petition

approval under § 1155 is not a decision "of the same genre" as

those listed in § 1252(a)(2)(B)(i), it is not encompassed by

§ 1252(a)(2)(B)(ii) at all. However, the dissent omits the crucial

end    of    that   sentence,         "i.e.,     those    made     discretionary         by

legislation."       Id. at 246–47.          Indeed, the Court goes on to say,

"[r]ead harmoniously, both clauses convey that Congress barred

review of discretionary decisions only when Congress itself set

out    the    Attorney    General's         discretionary         authority       in    the

statute."      Id. at 247.      To the extent the Court lists the types of

decisions      within    "the        character    of     the     decisions      Congress

enumerated in § 1252(a)(2)(B)(i)," id., it was doing so to set up

a   contrast     with    motions       to   reopen,       which    it    described       as

"procedural device[s] serving to ensure 'that aliens [a]re getting



United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990). The
dissent is incorrect to make an argument waived by the appellants
and to which the appellees had no occasion to reply. The dissent
counters that our rule of waiver is "not so broad as to encompass
'legal theories.'" However, our case law is quite settled on this
point: "[i]t is not enough merely to mention a possible argument
in the most skeletal way, leaving the court to do counsel's work,
create the ossature for the argument, and put flesh on its bones."
Id.



                                         - 27 -
a fair chance to have their claims heard,'" id. at 248 (second

alteration in original) (quoting Tr. of Oral Arg. 17).                        The

question of whether revocations of visa petition approvals are of

"a like kind" was not before the Court, nor did it purport to

address it.     Id. at 246–48.18

             Finally, our conclusion does not lead to a "senseless

proposition," as Bernardo and the dissent suggest.                     Some visa

petition approval decisions, in particular, for certain preference

visas, have been held subject to judicial review.                  See, e.g.,

Soltane v. U.S. Dep't of Justice, 381 F.3d 143, 146–48 (3d Cir.

2004)     (holding    there    is   judicial   review   of   denials    of   visa

petitions under 8 U.S.C. § 1153(b)(4), which provides that "[v]isas

shall be made available . . . to qualified special immigrants");

Spencer Enters., Inc. v. United States, 345 F.3d 683, 692 (9th

Cir. 2003) (concluding "that § 1252(a)(2)(B)(ii) does not preclude

judicial review of the decision whether to issue a visa pursuant

to [8 U.S.C.] § 1153(b)(5)").             Our dissenting colleague argues

that if there is judicial review of the decision not to grant a

visa petition to start with, then it would be anomalous to deny

judicial     review    of     decisions   to   revoke   petition   approvals.

However, the argument works the other way.




     18   As the issue is waived, we decline to reach it. We note,
however, that this matter is far less clear-cut than the dissent
makes it out to be.


                                      - 28 -
             As an initial matter, assuming initial visa petition

denials are reviewable, the language as to the authority to grant

preference visas is substantially different than the language as

to the authority to revoke visa petition approvals. Compare, e.g.,

8 U.S.C. § 1153(b)(2)–(5) ("Visas shall be made available . . . .

(emphasis added)), and 8 U.S.C. § 1154(b) ("After an investigation

of   the    facts   in   each   case,    and     after   consultation    with   the

Secretary of Labor . . . the Attorney General shall . . . approve

the petition . . . . (emphasis added)),19 with 8 U.S.C. § 1155

("The Secretary of Homeland Security may, at any time, for what he

deems to be good and sufficient cause, revoke the approval of any

petition approved by him under section 1154 of this title.").

Indeed,     "Congress'    use   of    the   permissive      'may'   in   [§   1155]

contrasts with the legislators' use of a mandatory 'shall' in the"

preceding sections.         Lopez v. Davis, 531 U.S. 230, 241 (2001).

The difference in these language choices supports our conclusion

that    Congress    intended     to     treat     visa   petition   denials     and




       19 The language of 8 U.S.C. § 1153(b)(4) has been well
analyzed by the Third Circuit in Soltane, which concluded that the
Attorney General's action of granting preference visas was not
discretionary. 381 F.3d at 146–48. The Third Circuit thus held
that denial of a visa petition under § 1153(b)(4) was subject to
judicial review. Id.
          We have not surveyed all visa approval statutes, nor
have the parties briefed the issue.     There are at least seven
different types of visa petitions, including at least three
different types of employment-based visa petitions.


                                        - 29 -
revocations of visa petition approvals differently.20             Cf. Barnhart

v. Sigmon Coal Co., 534 U.S. 438, 452 (2002) ("[I]t is a general

principle of statutory construction that when 'Congress includes

particular language in one section of a statute but omits it in

another section of the same Act, it is generally presumed that

Congress    acts    intentionally     and     purposely   in   the   disparate

inclusion or exclusion.'" (quoting Russello v. United States, 464
U.S. 16, 23 (1983))).

             In any event, the so-called "inconsistency" of allowing

judicial review of certain visa petition denials but not the

revocation of visa petition approvals does not undermine our

conclusion that that is what Congress intended.                See Jilin, 447
F.3d at 205 n.11 (explaining that "§ 1252(a)(2)(B) is one of 'many

provisions    of    [the   Illegal   Immigration     Reform    and   Immigrant

Responsibility Act of 1996 that] are aimed at protecting the

Executive's discretion from the courts -- indeed, that can fairly

be said to be the theme of the legislation,'" id. (quoting Reno v.

Am.-Arab Anti–Discrimination Comm., 525 U.S. 471, 486 (1999)); and

that    "Congress    [in   2004   and    2005]    expanded     administrative

discretion by removing the notice requirement under § 1155 and by

establishing    that   §   1252(a)(2)(B)(ii)       applies     beyond   removal




       20 Because of this disparate language and context, the
cases cited by the dissent do not undermine -- and if anything
support -- our conclusion.


                                     - 30 -
proceedings," id.; and so "there is ample reason to believe that

Congress could have intended to bolster the discretion of the

Secretary of Homeland Security to revoke approval of petitions,"

id.).21   Congress has to structure and allocate the resources of

our immigration system.    As such, judicial review may be thought

to be warranted in some, but not all, situations.          Further, we

note that petitioners have an opportunity to respond to the NOIR,

receive an explanation of why the petition's approval was revoked,

and are afforded an administrative appeal.        See 8 C.F.R. § 205.2

(requiring notice of intent to revoke, the opportunity for the

petitioner   to   offer   evidence   supporting    the   petition,   an

explanation of "the specific reasons for the revocation," and the

opportunity for the petitioner to file an administrative appeal).

Congress could quite sensibly have concluded that is enough.22




     21   We are unaware of any longstanding tradition of judicial
review of the revocation of visa petition approvals. Cf. Kucana,
558 U.S. at 237. To be sure, there may have been isolated examples
of judicial review of these decisions prior to the enactment of
§ 1252(a)(2)(B). See, e.g., Tongatapu Woodcraft Hawaii, Ltd. v.
Feldman, 736 F.2d 1305, 1308 (9th Cir. 1984); Joseph v. Landon,
679 F.2d 113, 115–16 (7th Cir. 1982) (per curiam). However, we
have been presented with no evidence that Congress would be
changing a well-established practice by eliminating judicial
review over these decisions.

     22   We note that § 1252(a)(2)(D) provides that "[n]othing in
subparagraph (B) . . . shall be construed as precluding review of
constitutional claims or questions of law raised upon a petition
for review filed with an appropriate court of appeals in accordance
with this section." 8 U.S.C. § 1252(a)(2)(D). Bernardo does not
argue that we have jurisdiction under § 1252(a)(2)(D).


                               - 31 -
                               III.

          For the reasons set forth above, the order of the

district court is affirmed.



                  -Dissenting Opinion Follows-




                              - 32 -
            LIPEZ, Circuit Judge, dissenting.              The majority holds

that a decision by the Secretary of Homeland Security ("Secretary")

to revoke his prior approval of a visa petition based on objective

criteria is insulated from judicial review.                  In my view, the

Secretary's visa revocation decision is subject to judicial review

because the text of the pertinent statutes, the nature of the visa

revocation decisions, and the overall statutory scheme do not rebut

the   presumption   of   judicial    review   applicable      to    immigration

statutes.    Hence, I respectfully dissent.

                                      I.

            The two statutory provisions at issue are 8 U.S.C.

§§ 1252(a)(2)(B) and 1155 of the Immigration and Nationality Act

("INA").    Section 1252(a)(2)(B) provides that "no court shall have

jurisdiction to review":

            (i) any judgment regarding the granting of
            relief under section 1182(h), 1182(i), 1229b,
            1229c, or 1255 of this title; or

            (ii) any other decision or action of the
            Attorney General or the Secretary of Homeland
            Security the authority for which is specified
            under this subchapter to be in the discretion
            of the Attorney General or the Secretary of
            Homeland Security, other than the granting of
            relief under section 1158(a) of this title.

The authority to revoke the approval of a visa petition is provided

under   §   1155.   Section    1155    --    which    is    not    listed   in   §

1252(a)(2)(B)(i)    --   states   that     "[t]he    Secretary     of   Homeland

Security may, at any time, for what he deems to be good and



                                    - 33 -
sufficient cause, revoke the approval of any petition approved by

him under section 1154 of this title."               Id. § 1155.       The approval

of   a   visa     petition,    which    determines     only    the    beneficiary's

eligibility to apply for an immigrant visa, is governed by § 1154.

Hence, the question is whether § 1252(a)(2)(B)(ii) applies to

§ 1155 -- that is, whether Congress "specified" visa revocation

decisions "to be in the discretion" of the Secretary with the use

of   the   words      "may,"   "at   any   time,"      "deems,"      and   "good   and

sufficient cause."

                In considering a dispute over the jurisdiction-stripping

effect     of    an   immigration      statute,   we    must   apply       "a   strong

presumption in favor of judicial review of administrative action."

INS v. St. Cyr, 533 U.S. 289, 298 (2001); see also McNary v.

Haitian Refugee Ctr., Inc., 498 U.S. 479, 498 (1991).                      Where the

statute leaves "substantial doubt about the congressional intent,"

Block v. Comty. Nutrition Inst., 467 U.S. 340, 351 (1984), or even

"is reasonably susceptible to divergent interpretation," Gutierrez

de Martinez v. Lamagno, 515 U.S. 417, 434 (1995), the presumption

that "executive determinations generally are subject to review"

controls, id.

                The    Supreme       Court's      recent       construction         of

§ 1252(a)(2)(B) in Kucana v. Holder, 558 U.S. 233 (2010), further

informs our analysis.            In that case, the Court observed that

§ 1252(a)(2)(B)(ii) "speaks of authority 'specified' -- not merely


                                       - 34 -
assumed or contemplated -- to be in the [Secretary's] discretion."

Id. at 243 n.10.          "Specified," according to the Court, is "not

synonymous with 'implied' or 'anticipated'"; rather, it means "to

name or state explicitly or in detail."                Id. (quoting Webster's

New Collegiate Dictionary 1116 (1974)).              Thus, pursuant to Kucana,

in    resolving       a     dispute      over        the   applicability       of

§ 1252(a)(2)(B)(ii), any statutory language that falls short of

"state      explicitly"      --    whether      an     "assum[ption]"     or    a

"contemplat[ion]" of, or a statement that merely "implie[s]" or

"anticipate[s]," an exercise of discretion by the Secretary --

fails to overcome the presumption in favor of judicial review.

                                        II.

             Statutory interpretation begins with the text of the

provision at issue.         See, e.g., Conn. Nat'l Bank v. Germain, 503
U.S. 249, 253-54 (1992).          While § 1155 includes the words "may,"

"at   any    time,"   and    "deems,"    which       suggest   an   exercise   of

discretion, the provision also cabins these words with the phrase

"good and sufficient cause."             If "good and sufficient cause"

provides a legal standard that circumscribes the Secretary's visa

revocation decision, the decision is subject to judicial review.

This is so because the presence of an objective legal standard in

§ 1155 casts doubt on whether Congress "specified" the revocation

decision to be discretionary.           To put it differently, where the

cumulative effect of "may," "at any time," "deems," and "good and


                                      - 35 -
sufficient        cause"      is    "'reasonably     susceptible'"       to    the

interpretation that Congress merely "anticipated" visa revocation

decisions     to    be     discretionary,       rather   than   "state[d]     [so]

explicitly," Kucana, 558 U.S. at 251, 243 n.10 (internal quotation

marks omitted), the presumption of judicial review should govern,

and the visa revocation decisions should be subject to review.

Accordingly, the Secretary's revocation decisions are subject to

judicial    review       if   (i)   "good   and   sufficient    cause"   has    an

established meaning that supplies objective criteria for revoking

the prior approval of a visa petition, and (ii) the meaning of the

term withstands the surrounding language -- "may," "at any time,"

and "deems" -- in § 1155.              The text and the structure of the

relevant statutory provisions demonstrate both.

A.   Text

             1.    "Good and Sufficient Cause"

                    a.        Objective Legal       Criteria    of   "Good     and
                              Sufficient Cause"

             An examination of the agency's visa revocation decisions

reveals that "good and sufficient cause" has a clear objective

meaning under § 1155.           In Matter of Ho, the Board of Immigration

Appeals ("BIA") ruled that "good and sufficient cause" exists under

§ 1155 when "the evidence of record at the time the decision is

rendered . . . would warrant [a] denial" of the visa petition.                  19

I. & N. Dec. 582, 590 (BIA 1988) (citing Matter of Estime, 19




                                       - 36 -
I. & N. Dec. 450, 452 (BIA 1987)); see also Matter of Tawfik, 20

I. & N. Dec. 166, 167 (BIA 1990).        A denial of a visa petition is

in turn "warrant[ed]" when the petitioner has failed to show

evidence of the beneficiary's (or petitioner's) qualifications

necessary for approval.      See 8 U.S.C. § 1154(b) (providing that

the Attorney General "shall" approve a visa petition when he

determines that the facts stated in the petition are true and the

eligibility criteria are met); id. § 1153(b)(3)(A) (providing that

visas "shall be made available" for a "skilled worker" upon

satisfaction    of   specified      conditions);       8     C.F.R.    §    204.5

(specifying the required qualifications for employment-based visa

petitions).    Accordingly, the agency may revoke a visa petition

under § 1155 only when the evidence necessary for approval is

lacking, and hence a denial is warranted.

          Such evidence consists of objective documentation.                   As

to   employment-based   visa     petitions,      the       evidence    comprises

documents substantiating the beneficiary's prior employment and

educational    background,     as    described    either       in     the   labor

certification23 or in the agency regulations and guidance.                  See 8

C.F.R. § 204.5; Instructions for Petition for Alien Worker (USCIS


     23The labor certification -- which is filed by the employer
and approved by the Department of Labor -- specifies, among other
things, the minimum educational and prior work experiences
required of the beneficiaries of certain employment-based visa
petitions. These minimum qualifications are pre-determined by the
employer. See ETA Form 9089, at 6-7.


                                    - 37 -
2015) (hereinafter "I-140 Petition Manual"); see also Stewart

Infra-Red Commissary of Mass., Inc. v. Coomey, 661 F.2d 1, 5-6

(1st Cir. 1981) (holding that, where applicable, the terms of the

labor certification are binding on the agency in terms of which

qualifications need to be shown).

               For example, for a "skilled worker" visa petition, such

as the one filed on behalf of Freitas, the petitioner must submit

documents demonstrating the beneficiary's "education[], training,

or experience" as stipulated in the labor certification.           8 C.F.R.

§ 204.5(l)(3)(ii)(B); I-140 Petition Manual, at 4 (Entry 6).            The

labor certification further breaks down each of the qualification

areas        (roughly)   into   duration   --   e.g.,   duration   of   the

beneficiary's highest formal education and prior work, specified

by the employer as necessary for the job -- and nature of the

experience -- e.g., description of the prior job title and work

duties, which the employer has also specified as necessary for the

requested position.24           See ETA Form 9089, at 6-8 ("J. Alien

Information" & "K. Alien Work Experience").


        24
        Employment visas that do not require labor certification
and are thus governed only by the criteria set forth in the agency
regulations are also approved based on similarly objective
evidence.   For example, for a visa petition for "an alien of
extraordinary ability in the sciences, arts, education, business
or athletics," 8 C.F.R. § 204.5(h)(1), the agency approves the
petition upon a showing of the following evidence: (1) receipt of
"a major, international recognized award"; or (2) at least three
of the specified qualifications, including "authorship of
scholarly articles," "display of the alien's work in the field at


                                    - 38 -
            Accordingly, in assessing whether there is "good and

sufficient cause" to revoke an employment-based visa petition, the

agency examines, for instance, letters from employers and other

similar documentation to determine whether the beneficiary has the

requisite qualifications.     See 8 C.F.R. § 204.5(l)(3)(ii)(A); see

also   In    re   [Identifying   Information    Redacted   by    Agency

[hereinafter "[IIRA]"], 2014 WL 3951145, at *3-6 (AAO Jan. 3, 2014)

(finding that the record fails to support "the beneficiary's

claimed high school attendance" and "the required two years of

[prior work] experience"); In re [IIRA], 2012 WL 8526515, at *8-9

(AAO Aug. 27, 2012) (affirming the revocation, inter alia, because

"the petitioner did not submit evidence that the beneficiary has

the education required by the terms of the labor certification").

Here, similarly, the agency revoked the prior approval of the visa

petition filed on behalf of Freitas because the inconsistent

documents did not evidence the "two years of experience in the

offered      position    or      the      related   occupation       of

'Manager/Supervisor,'" Appellants' Add. at 10, 13-18 -- a fact

that would have "warranted [] denial" in the first place.25      Matter

of Ho, 19 I. & N. Dec. at 590.



artistic exhibitions or showcases," and "evidence of commercial
successes in the performing arts." Id. § 204.5(h)(3), (h)(3)(vi),
(vii), (x); see also I-140 Petition Manual, at 2 (Entry 1).
     25 In fact, in affirming the revocation of Freitas's visa

petition, the Administrative Appeals Office explicitly relied on
the lack of "objective evidence" to corroborate his prior


                                 - 39 -
           Objective legal criteria also govern family-based visa

petitions approved under § 1154.               In determining the necessary

familial   relationships,            the   agency     relies      on    objective

documentation,      such    as   a    marriage      certificate    or   a     birth

certificate.   8 C.F.R. § 204.2; see also Instructions for Form I-

130, Petition for Alien Relative, at 2 (USCIS 2015).                    Further,

where the denial of visa petitions turns on the validity of a

marriage, see 8 U.S.C. § 1154(c), the agency examines the relevant

evidence under the "substantial and probative" standard.                    Matter

of Tawfik, 20 I. & N. Dec. at 167.               Indeed, with the benefit of

the applicable legal standard and objective factual evidence,

numerous   courts    have    reviewed      the   agency's   denials      of   visa

petitions based on marriage fraud.             See Gupta v. U.S. Att'y Gen.,

No. 6:13-cv-1027-Orl-40KRS, 2015 WL 5687853, at *10-11 (M.D. Fla.

July 7, 2015) (applying Matter of Tawfik in reviewing the denial

of a visa petition based on marriage fraud); Zemeka v. Holder, 989
F. Supp. 2d 122, 129-130 (D.D.C. 2013) (applying the "substantial

and probative" standard in reviewing the denial of a petition based




employment. See Appellants' Add. at 11 ("These inconsistencies
are not resolved by independent, objective evidence, and diminish
the reliability of the evidence in support of the beneficiary's
qualifying work experience."); id. at 8 ("The AAO issued a Request
for Evidence (RFE) to the petitioner seeking additional
information relating to the beneficiary's employment, allowing the
petitioner an additional opportunity to address the outlined
inconsistencies in the record and to submit independent objective
evidence to overcome such deficiencies.").


                                      - 40 -
on marriage fraud); Matter of Arias, 19 I. & N. Dec. 568, 569-71

(BIA 1988) (reversing a revocation decision based on marriage fraud

because,   under       the   "good    and       sufficient    cause"       standard,

"[s]pecific,     concrete     facts    are      meaningful,    not     unsupported

speculation and conjecture").

                  b.     Congress's Adoption of the Objective Legal
                         Criteria Established by "Good and Sufficient
                         Cause"

           The fact that the agency has interpreted "good and

sufficient cause" as prescribing objective legal criteria is, of

course, only an antecedent to the determination that Congress

shared   that   interpretation        of    §    1155.     Here,     the    relevant

legislative background provides the bridge.                  It is a "cardinal

rule of statutory construction" that, when Congress employs a term

of art, it "presumably knows and adopts the cluster of ideas that

were attached to each borrowed word in the body of learning from

which it was taken."         Molzof v. United States, 502 U.S. 301, 307

(1992) (quoting Morissette v. United States, 342 U.S. 246, 263

(1952)).    The "absence of contrary direction may be taken as

satisfaction with widely accepted definitions, not as a departure

from them."     Morissette, 342 U.S. at 263.             Where, as demonstrated

below, Congress has reenacted the relevant statute against the

backdrop of a long-standing agency interpretation of that statute,

the related canon of legislative ratification also applies.                    That

is, "Congress is presumed to be aware of an administrative or


                                      - 41 -
judicial   interpretation     of    a   statute     and    to    adopt   that

interpretation   when   it   re-enacts      a   statute   without    change."

Lorillard v. Pons, 434 U.S. 575, 580 (1978).

           The two canons of statutory interpretation apply in

tandem in this case.    The "good and sufficient cause" standard, as

defined in Matter of Estime and Matter of Ho, see supra Section

II.A.1.a, has consistently been applied by the agency in decisions

involving visa petition denials and revocations.                See Matter of

Tawfik, 20 I. & N. Dec. at 167; In re [IIRA], 2006 WL 5914903, at

*3 (AAO Dec. 11, 2006); In re [IIRA], 2008 WL 4968848, at *1 (AAO

July 18, 2008); In re [IIRA], 2009 WL 4873892, at *2-3 (AAO Aug.

11, 2009); In re [IIRA], 2011 WL 9082056, at *2-3 (AAO Dec. 13,

2011); In re [IIRA], 2013 WL 5722884, at *6 (AAO Feb. 13, 2013).

Since those decisions, Congress has revisited § 1155 twice, first

in 1996 when Congress enacted § 1252(a)(2)(B) as part of the

comprehensive    Illegal     Immigration         Reform    and      Immigrant

Responsibility Act ("IIRIRA"), and most recently in 2004.                 See

Pub. L. No. 104-208, § 308(g)(3)(A), 110 Stat. 3009-622 (1996);

Pub. L. No. 108-458, § 5304(c), 118 Stat. 3638, 3736 (2004).               In

the 2004 reenactment, Congress took a closer look at the language

of § 1155, removing two sentences from the section that required

prior notice to the petitioner, while keeping intact the phrase

"good and sufficient cause."       See 118 Stat. at 3736.




                                   - 42 -
             The    consistent    agency      application     of     "good    and

sufficient cause" prior to the reenactments of § 1155 suggests

that the phrase was understood as a term of art in the immigration

context, and particularly with respect to visa petitions.               Indeed,

contrary to the majority's argument, "good and sufficient cause"

need not have been rooted in "centuries of practice" to be deemed

a "term of art" in the relevant statutory context.             In Sullivan v.

Stroop, 496 U.S. 478, 482 (1990), the Supreme Court held that the

phrase "child support," which appeared in a statute undefined, is

a "term of art" because it has an accepted meaning in common legal

usage and amongst "[a]ttorneys who have practiced in the area of

domestic relations law."         Similarly, in Gustafson v. Alloyd Co.,

513 U.S. 561,    575-76   (1995),   the    Court   held   that    the    word

"prospectus" is a "term of art" because it has a "well understood"

meaning in the relevant area of law (securities law), even though

the statute in which the word appears defined the word more

generally than the particularized meaning associated with that

term of art.       The Court thus adopted that term-of-art meaning of

the word.    These cases indicate that, where a phrase has a unique,

well-understood meaning within the relevant statutory context, the

phrase need not have been rooted in "centuries of practice" in the

common law for Congress to understand it as a term of art.26


      26
       When viewed in proper context, therefore, the core of the
rule articulated in Morissette -- that Congress is presumed to be


                                    - 43 -
              Here, we have good reasons to assume that, at the

relevant points in time, Congress was aware of the particularized

meaning of "good and sufficient cause," as interpreted and applied

by the agency.     First, unlike in Molina v. INS, 981 F.2d 14, 23

(1st Cir. 1992) (Breyer, C.J.), where we were hesitant to apply

the     legislative     ratification         canon      because     the       agency

interpretation     of   the   statute    was     "unclear,"       the   "good   and

sufficient cause" standard has consistently been applied by the

agency since Matter of Estime and Matter of Ho.               Second, there is

contextual evidence that Congress was uniquely aware of the phrase

"good   and    sufficient     cause"    as   a   term    of   art   in    §   1155.

Section 1155 is the only provision of the INA in which "good and

sufficient cause" is used, while other provisions in the statute

reference standards drawn from the term's "constituent words,"

such as "good cause," "reasonable cause," or "sufficient cause,"




aware of the meaning associated with a term of art used in a
statute, 342 U.S. at 263 -- is not the "centuries of practice,"
but the assumption that Congress is "aware of existing law when it
passes legislation," and especially when the legislation uses a
phrase that is uniquely associated with a particular, well-known
meaning.   Miles v. Apex Marine Corp., 498 U.S. 19, 32 (1990);
accord Cannon v. Univ. of Chi., 441 U.S. 677, 696-97 (1979) ("It
is always appropriate to assume that our elected representatives,
like other citizens, know the law[.]"). Indeed, while the majority
criticizes the "assumption" that Congress was aware of the agency
interpretation of "good and sufficient cause," the applicable
statutory canons reflect precisely such an assumption of
congressional awareness.


                                   - 44 -
often with repetition.27                See Sullivan, 496 U.S. at 483 ("[W]here

a   phrase       in    a    statute      appears    to    have      become     a    term    of

art, . . . any attempt to break down the term into its constituent

words is not apt to illuminate its meaning."); see also United

States v. Graham, 169 F.3d 787, 791-93 (3d Cir. 1999) (construing

the statutory term "aggravated felony" as a "term of art" because,

inter alia, the phrase includes misdemeanors in its definitional

scope).28        The fact that Congress retained "good and sufficient

cause" in § 1155 through two reenactments, when it clearly knew

how   to    depart         from   the    term's    uniquely        associated       meaning,

reinforces       the       conclusion     that    Congress        understood       "good   and

sufficient cause" as a term of art in the visa revocation context.

             The majority contends that the legislative ratification

rule does not apply to this case because there is no evidence in

the legislative history that Congress "affirmatively sought to

ratify     the    agency's        interpretation         of   a    statute."        But    the

"affirmative indication" in legislative history is not a doctrinal


      27For references to "reasonable cause" in the INA, see 8
U.S.C.   §§   1182(a)(6)(B),   1182(m)(2)(E)(ii),   1182(n)(2)(A),
1182(n)(2)(G)(i),        1182(n)(2)(G)(vii),        1182(n)(5)(C),
1182(t)(3)(A).       For   references   to   "good   cause,"   see
§§   1182(a)(9)(B)(iv),    1182(l)(5);    §§   1186a(c)(2)(A)(ii),
1186a(d)(2)(B);     §§     1186b(c)(2)(A)(ii),     1186b(d)(2)(B);
§ 1254a(c)(3)(C); § 1522(e)(2)(A). For a reference to "sufficient
cause," see § 1448(c).
     28  For the same reason, contrary to the government's
suggestion, it is the phrase "good and sufficient cause," not only
the word "good" in that phrase, that supplies an objective legal
standard in the visa revocation decision.


                                           - 45 -
requirement.   The Supreme Court has not explicitly held so in more

than a century of articulating the legislative ratification canon.

See United States v. Cerecedo Hermanos y Compania, 209 U.S. 337,

339 (1908) ("[T]he reenactment by Congress, without change, of a

statute which had previously received long continued executive

construction, is an adoption by Congress of such construction.");

Lorillard, 433 U.S. at 580 (holding that the presumption of

legislative      ratification     attaches   where      there    is     "an

administrative    or   judicial   interpretation   of   a   statute,"   and

Congress "re-enacts [that] statute without change"); Commodity

Futures Trading Comm'n v. Schor, 478 U.S. 833, 846 (1986) ("It is

well established that when Congress revisits a statute giving rise

to a longstanding administrative interpretation without pertinent

change, the 'congressional failure to revise or repeal the agency's

interpretation is persuasive evidence that the interpretation is

the one intended by Congress.'") (quoting NLRB v. Bell Aerospace

Co., 416 U.S. 267, 274-75 (1974)).29


     29 In characterizing "affirmative indication" as a doctrinal
requirement, the majority relies on out-of-circuit cases in which
courts refused to apply the rule of legislative ratification in
the absence of affirmative indication in legislative history. See
ACLU v. Clapper, 785 F.3d 787, 819 (2d Cir. 2015); Ass'n of Am.
R.R.s v. Interstate Commerce Comm'n, 564 F.2d 486, 493 (D.C. Cir.
1977). These cases in turn rely on a handful of Supreme Court
cases where the Court invoked some variation of the statement
expressed in United States v. Bd. of Comm'rs of Sheffield, Al.,
435 U.S. 110 (1978), that, "[w]hen a Congress that re-enacts a
statute voices its approval of an administrative or other
interpretation thereof, Congress is treated as having adopted that


                                  - 46 -
          Nor   have   we   held     that   affirmative   indication   in

legislative history is required for the legislative ratification

canon to apply.   The only case cited by the majority -- Molina,
981 F.2d at 23 -- does not suggest to the contrary.        Our statement

in Molina -- "Congressional reenactment of statutory language does

not normally or automatically indicate a legislative intent to

freeze all pre-existing agency interpretations of language," id.

at 23 -- is inextricably tied to our reasoning that a court should

be cautious about inferring legislative ratification where, as in

that case, there is ambiguity in the agency's interpretations of

the relevant statutes.      See id. ("The case before us presents a

particularly weak case for implying . . . Congressional intent"

because "the application of the pre-existing INS rule . . . was



interpretation, and this Court is bound thereby."    Id. at 134.
The quoted language, however, does not logically yield the
conclusion that affirmative indication of congressional intent in
legislative history is doctrinally required.    As one prominent
scholar has observed, in Sheffield and other cases, the Court has
used such affirmative indication as a reassurance mechanism where
the Court chooses to apply the legislative ratification canon and
as a strategy for avoiding the rule where the Court chooses not
to.    See generally William N. Eskridge, Jr., Interpreting
Legislative Inaction, 87 Mich. L. Rev. 67, 79-83 (1988).      The
inconsistent reliance on affirmative indication and legislative
history suggests that they are not preconditions to applying the
legislative ratification doctrine. See id. at 81 (noting that the
Court "often invokes the reenactment rule without a specific
showing that Congress was aware of the judicial [or executive]
interpretations"); Yule Kim, Cong. Research Serv., No. 97-589,
Statutory Interpretation: General Principles and Recent Trends 46
(2008) (observing that "the presumption [of congressional
awareness] comes into play in the absence of direct evidence that
Congress actually considered the issue at hand.").


                                   - 47 -
unclear.").     Indeed, we held in Molina that, where the agency has

inconsistently applied the statute, "Congressional silence does

not show a Congressional intent to prevent subsequent [agency]

clarification of [its interpretation]."           Id. (emphasis added).      We

have no such inconsistent application of the relevant statute here.

             To the extent that some "affirmative indication" from

Congress is helpful in confirming that Congress in fact ratified

the    pre-existing     agency      interpretation     of   a   statute,     the

circumstances of the two reenactments of § 1155 provide guidance.

In Merrill Lynch, Pierce, Fenner & Smith v. Curran, the Court held

that "the fact that a comprehensive reexamination and significant

amendment of the [statute] left intact the statutory provisions

[at issue] . . . is itself evidence that Congress affirmatively

intended to preserve [the challenged interpretation]."               456 U.S.
353, 382 (1982) (emphasis added).         We have such affirmative intent

in    this   case.    If   Congress    wanted     to   "specif[y]"   the    visa

revocation decisions "to be in the discretion" of the Secretary,

it could have done so in 1996, when it reenacted § 1155 with the

passage of IIRIRA, or in 2004, when it reenacted § 1155 while

removing other language from the same section. On either occasion,

Congress     could    have,   for     instance,    enumerated    §   1155     in

§ 1252(a)(2)(B)(i) or eliminated the phrase "good and sufficient

cause" from § 1155.           Congress also could have added clearly

discretionary language in § 1155 -- a familiar tool that Congress


                                     - 48 -
used in other provisions of the INA.30         See, e.g., 8 U.S.C.

§ 1157(c)(1) (providing that the Attorney General "may, in [his]

discretion . . . , admit any refugee . . . determined to be of

special   humanitarian   concern    to   the     United      States");

§ 1154(a)(1)(A)(viii) (providing that the bar on U.S. citizens

convicted of certain offenses against a minor filing a family-

based visa petition shall not apply, if the Secretary, "in [his]

sole and unreviewable discretion," waives the bar).       But Congress

did none of these things. Instead, Congress did not include § 1155

in §§ 1252(a)(2)(B)(i) and kept the "good and sufficient cause"

standard in § 1155 -- the only provision of the INA in which the

phrase is used.31


     30 Given these structural and textual methods of precluding
judicial review, I reject the notion, alluded to by the majority,
that to interpret § 1155 as subject to judicial review would be to
require congressional "talismanic incantation" of any particular
word or phrase.
     31  The   majority  also   suggests   that  the   legislative
ratification canon does not apply because there was no judicial
consensus that a visa revocation decision is subject to review.
My colleagues seem to imply that the lack of such judicial
consensus matters, in turn, because it somehow vitiates the
consistent agency application of "good and sufficient cause" as a
basis for inferring congressional intent. This argument confuses
two separate grounds for positively interpreting congressional
silence. In the one case cited by the majority, judicial consensus
was a factor in inferring congressional intent because the parties
in that case disputed whether there were sufficiently consistent
judicial constructions of a statute to sustain the presumption of
congressional awareness; an agency interpretation of a statute was
simply not at issue. See Jama v. Immig. & Customs Enf't, 543 U.S.
335, 349-51 (2005). Here, rather than contending that there was
judicial consensus as to the reviewability of § 1155, I contend
only that the agency to whom the enforcement of § 1155 was


                             - 49 -
            2.    Surrounding Statutory Language

            Seemingly unperturbed by the dissonance between their

construction      of   the   statutory     language      and       the   agency's

application of it, my colleagues ignore the "good and sufficient

cause" standard because it is modified by "what he deems to be" in

§ 1155.    To focus on "good and sufficient cause," according to the

majority's reasoning, would fail to give effect to the preceding

word "deems."     My colleagues are not alone in this view.              The Third

Circuit has observed that "[t]he phrase 'for what [the Secretary]

deems to be good and sufficient cause,' cannot be modified by

judicial fiat to read the naked words, 'for good and sufficient

cause.'"    Jilin Pharm. USA, Inc. v. Chertoff, 447 F.3d 196, 204

(3d Cir. 2006) (alteration in original).

            A failure to interpret "good and sufficient cause,"

however, would be just as much an act of "judicial fiat" as

ignoring    the   arguably   discretionary       words   in    §   1155.     More

importantly,      recognizing   that     "good     and   sufficient        cause"

prescribes objective legal criteria that govern the revocation

decisions is not incompatible with an understanding that "may,"



entrusted had uniformly interpreted "good and sufficient cause" to
prescribe objective legal criteria that guide the courts' review.
I am not aware of case law -- nor has the majority cited any --
that says that judicial consensus on the statutory construction is
categorically required for the legislative ratification canon to
apply, or that the lack of such consensus obliterates the
consistent agency interpretation that would otherwise support the
assumption of congressional awareness.


                                  - 50 -
"at   any   time,"      and   "deems"       reserve     certain    administrative

discretion to the Secretary.            As Kucana instructs, it does not

suffice     for      statutory        language     to     "contemplate[]"       or

"anticipate[]"     an    exercise      of   discretion.       To    overcome   the

presumption of judicial review, the language has to be explicit,

unencumbered by any ambiguity over Congress's intent. 558 U.S. at

243 n.10; see also INS v. Doherty, 502 U.S. 314, 330 (1992)

(Scalia,    J.,   concurring     in    part,     dissenting   in    part)   ("Even

discretion, however, has limits.").

            The cumulative effect of "may," "at any time," "deems,"

and "good and sufficient cause" does not evince the level of

clarity required to overcome that presumption.                     Of the three

language choices relied on by the majority, the only one that

qualifies the effect of "good and sufficient cause" is the word

"deems."    But "deems" in the combined phrase "what he deems to be

good and sufficient cause" only allows the Secretary to determine

whether factual grounds exist to satisfy the "good and sufficient

cause" standard, i.e., to "warrant [] denial" of the visa petition,

not what the standard should mean in each individual circumstance.

See ANA Int'l, Inc. v. Way, 393 F.3d 886, 894 (9th Cir. 2004)

(holding that the Secretary has discretion to decide "the specific

factual ground upon which a particular visa is to be revoked, not

"the general principles under which individual decisions to revoke

a visa should be made").


                                       - 51 -
           The majority resorts to a sleight of hand in proposing

a   contrary    interpretation.        Without   analyzing   the   interplay

between the two phrases, the majority subsumes "good and sufficient

cause" under "deems," and concludes that "deems" -- defined as "to

sit in judgment upon" -- indicates that "what constitutes 'good

and sufficient cause' is within the Secretary's discretion."             See

ANA Int'l, 393 F.3d at 899 (Tallman, J., dissenting) ("Not only

does [the Secretary] decide whether [good and sufficient cause]

exists, he decides what constitutes such cause in the first

place."); Jilin Pharm., 447 F.3d at 204 (quoting the dissent in

ANA Int'l).      But the word "deems" cannot nullify the established

meaning of "good and sufficient cause" that the relevant agency

has applied for almost three decades, and that formed the backdrop

against which Congress reenacted § 1155.

           The primary case that the majority cites in support of

this reading is inapposite.       The majority argues that "deems" in

§ 1155, like "deem" in Webster v. Doe, 486 U.S. 592 (1988),

"forecloses the application of any meaningful judicial standard of

review."       But the statutes at issue are not equivalent.             In

Webster, the relevant statutory provision, Section 102(c) of the

National Security Act, provided that the Director of the Central

Intelligence     Agency   "may,   in    his   discretion,    terminate   the

employment of any officer or employee of the Agency whenever he

shall deem such termination necessary or advisable in the interests


                                  - 52 -
of the United States." 486 U.S. at 594 (emphasis added).           Hence,

the statute in Webster "specified," or "state[d] explicitly,"

Kucana, 558 U.S. at 243 n.10, that the decision to terminate an

employee    of    the    agency    is    "in    [the   Director's]      discretion."

Indeed, while the use of the word "discretion" in a statute is not

necessary    to    insulate       the    underlying     decision   from     judicial

review, the presence of it is sufficient.

            Moreover, the judgment call contemplated in Webster --

determining what is "in the interests of the United States" --

requires    on     its    face     a    policy-driven      assessment      that    is

categorically      different       from     a     determination    of    "good    and

sufficient cause."         With the former, a qualitative comparison of

individual circumstances produces, by necessity, a spectrum of

outcomes -- e.g., an individual's continued employment is more or

less "in the interests of the United States" according to different

considerations in play.                The latter inquiry, by contrast, is

predicated on binary outcomes -- e.g., either Freitas has worked

in a managerial or supervisory capacity for two years, or he has

not.32




     32A similar contrast can be drawn as to "good moral character"
and "exceptional or extremely unusual hardship" -- two of the four
statutory grounds for the Secretary's discretionary decision to
cancel a removal order.      See 8 U.S.C. § 1229b(b)(1)(B), (D).
Neither phrase is amenable to objective definition. See Portillo-
Rendon v. Holder, 662 F.3d 815, 817 (7th Cir. 2011); Romero-Torres,
v. Ashcroft, 327 F.3d 887, 890 (9th Cir. 2003).


                                         - 53 -
          The Webster Court's reasoning further crystallizes this

distinction.     The Court observed that, "[s]hort of permitting

cross-examination of the Director concerning his views of the

Nation's security and whether the discharged employee was inimical

to those interests, we see no basis on which a reviewing court

could properly assess an Agency termination decision." 486 U.S.

at 600. Here, there is no need to "cross-examin[e]" the Secretary.

The revocation decision is based on objective evidence, such as a

letter from an employer.    The Third Circuit -- one of the early

circuits to reject judicial review for visa revocation decisions

–- made a similar misstatement, noting that to allow review would

"require courts to test whether the Secretary genuinely deemed the

proffered cause to be 'good and sufficient.'"    Jilin Pharm., 447
F.3d at 204.     Again, where the relevant documentation is shown,

"good and sufficient cause" does not give the Secretary discretion

to revoke his prior approval, regardless of how "genuine[]" his

belief may be.     In the end, it is the very rule of statutory

construction cited by the majority -- "significance and effect

shall, if possible, be accorded to every word," Wash. Mkt. Co. v.

Hoffman, 101 U.S. 112, 115 (1879) -- that dictates a different

interpretation of the interplay between "deems" and "good and

sufficient cause."33


     33The other case that the majority cites in support of its
interpretation of "deems" -- Fed. Energy Admin. v. Algonquin SNG,


                               - 54 -
            The other language choices that the majority invokes --

"may" and "at any time" -- do not suggest otherwise.             The Supreme

Court has noted in a landmark immigration case that, "while 'may'

suggests discretion, it does not necessarily suggest unlimited

discretion."     Zadvydas v. Davis, 533 U.S. 678, 697 (2001).34          Even

the majority acknowledges that the discretion-conferring meaning

of "may" "'is by no means invariable . . . and can be defeated by

indications of legislative intent to the contrary or by obvious

inferences from the structure and purpose of the statute.'" United

States v. Rodgers, 461 U.S. 677, 706 (1983).            Here, the construct

of   §   1155   makes   clear   that   what   the   Secretary   "may"   do    is

restricted by the "good and sufficient cause" standard.                      Cf.

Kucana, 558 U.S. at 247 n.13 (explaining that Congress explicitly

carved out § 1158 as an exception to § 1152(a)(2)(B)(ii) because



Inc., 426 U.S. 548 (1976) -- is also distinguishable because what
the President may "deem[] necessary to adjust the imports of [an]
article and its derivatives" is not anchored in any objective legal
standard. Id. at 550 (quoting 19 U.S.C. § 1862(b) (1970)).
     34  The majority's attempt to distinguish Zadvydas is
unpersuasive. To be sure, Zadvydas concerned the extent of the
Attorney General's authority to hold an alien who had been ordered
removed from the country following the 90-day statutory removal
period. 533 U.S. at 682. The factual circumstances of the case,
however, do not diminish the applicability of the reasoning that
"may" does not indicate "unlimited discretion." Id. at 697. The
statement from Zadvydas quoted by the majority -- that the aliens
in that case "d[id] not seek review of the Attorney General's
exercise of discretion," id. at 688 -- is irrelevant. Bernardo
does not "seek review of [the Secretary's] exercise of discretion";
rather, he challenges the district court's threshold determination
that the Secretary's revocation decision should be deemed
discretionary under the statute.


                                   - 55 -
§ 1158 -- which governs the granting of asylum relief -- provides

that the Attorney General "may grant asylum" without specifying

any legal standard).35     Similarly, while "at any time" affords

administrative flexibility to the Secretary in determining when to

revoke the prior approval, it does not undermine the "good and

sufficient cause" standard, nor does it frustrate the objective

nature of evaluating whether the standard has been met.

          Finally,   in   emphasizing   "may,"   "at   any   time,"   and

"deems," my colleagues place substantial weight on the fact that

these constitute "three language choices," as opposed to, say, one

or two.   But the numerical count of the discretionary words in

§ 1155 is a red herring. Because the presumption of judicial review

applies, § 1155 need only reveal that the cumulative effect of the

four language choices -- "good and sufficient cause" included --

is "reasonably susceptible to divergent interpretation," Gutierrez


     35There is an additional reason why Congress may have carved
out § 1158 from § 1252(a)(2)(B)(ii), apart from the use of the
word "may" in § 1158. Asylum is a form of "discretionary relief
from deportation [or removal]." INS v. Abudu, 485 U.S. 94, 106
(1988); see also Ticoalu v. Gonzales, 472 F.3d 8, 11 (1st Cir.
2006). The granting of asylum has the effect of admitting an alien
into the country or allowing the alien to stay -- decisions that
have long been deemed "matter[s] of grace" and thus belonging to
executive discretion. Kucana, 558 U.S. at 247 (internal quotation
marks omitted); see also INS v. St. Cyr, 533 U.S. 289, 308 (2001).
Absent clear indication to the contrary, such as the one Congress
implemented in § 1252(a)(2)(B)(ii), the nature of the relief in
§ 1158 -- reinforced by the word "may" -- would have suggested to
courts that § 1158 is precluded from review. For a discussion on
how the visa revocation decision differs in character from such
matters, see infra II.B.


                               - 56 -
de Martinez, 515 U.S. at 434.                That is to say, while "good and

sufficient cause" is but a single phrase, it is sufficient to

sustain   the    presumption       of    judicial    review,    as     long   as    it

prescribes      an     objective      legal    standard     that      curtails     the

Secretary's discretion.

             The availability of judicial review in an immigration

statute has often depended on whether there is a meaningful legal

standard that guides the administrative decision and the potential

subsequent      review    by    courts.       Even   for    judgments     that     are

enumerated in § 1252(a)(2)(B)(i) as not subject to judicial review,

courts have reviewed an agency's predicate application of a statute

where the application turns on a statutory term that has a defined,

objective meaning.        See, e.g., Montero-Martinez v. Ashcroft, 277
F.3d 1137, 1144 (9th Cir. 2002) (reviewing a discretionary denial

of cancellation of removal under § 1229b, where the decision

concerned an application of a defined statutory term, "child").

By contrast, where the statutory term that provides the basis for

the   agency's       decision   has     no   objective     meaning,    courts    have

construed the decision as purely discretionary and thus precluded

from judicial review.           See Portillo-Rendon v. Holder, 662 F.3d
815, 817 (7th Cir. 2011) (holding that a denial of cancellation of

removal is not reviewable because "good moral character" -- the

lack of which provided a basis for the denial -- is "not define[d]"

in the statute); Romero-Torres v. Ashcroft, 327 F.3d 887, 890-91


                                        - 57 -
(9th Cir. 2003) (finding that a denial of cancellation of removal

based on the absence of "extreme hardship" is not subject to

judicial review because "the language [of the phrase] itself

commits the determination to the opinion of the Attorney General"

(internal quotation mark omitted)).    Because "good and sufficient

cause" prescribes a meaningful legal standard, unaltered by the

surrounding words in § 1155, I conclude that the applicable

presumption of review should control, and that judicial review

should be available for visa revocation decisions.

B.   Structure

           The structure of § 1252(a)(2)(B) bolsters the conclusion

that I draw from the text of the relevant statutes.36   In Kucana,


      36The majority argues in two footnotes that this structural
reasoning derived from Kucana is waived because Bernardo did not
raise it until the oral argument. As the Supreme Court has held,
however, "'[w]hen an issue or claim is properly before the court,
the court is not limited to the particular legal theories advanced
by the parties, but rather retains the independent power to
identify and apply the proper construction of governing law.'"
U.S. Nat'l Bank of Or. v. Indep. Ins. Agents of Am., Inc., 508
U.S. 439, 446 (1993) (quoting Kamen v. Kemper Fin. Servs., Inc.,
500 U.S. 90, 99 (1991) (alteration in original)).       Here, the
central issue of whether judicial review is available under § 1155
-- which is what the structural argument based on Kucana addresses
-- is properly before this Court, as the issue was briefed by the
parties and decided by the district court. Moreover, it is not as
if either party was unaware of Kucana.      Both Bernardo and the
government cited Kucana in their briefs before this Court, albeit
to support different arguments. The rule in our circuit cited by
the majority -- that "issues adverted to in a perfunctory
manner . . . are deemed waived," United States v. Zannino, 895
F.2d 1, 17 (1st Cir. 1990) -- is not so broad as to engulf "legal
theories" and thereby confine the Court to the universe of legal
reasoning, however small, that parties in a case identify.


                              - 58 -
the Supreme Court noted that "[t]he proximity of clauses (i) and

(ii) [in § 1252(a)(2)(B)], and the words linking them -- 'any other

decision' -- suggest that Congress had in mind decisions of the

same genre" in both clauses. 558 U.S. at 246-47.      While the Kucana

Court initially relied on the "proximity" comparison to emphasize

that both clauses encompass only decisions "made discretionary by

legislation," not by regulations, the Court immediately extended

the comparison to the decisions enumerated as discretionary in

§ 1252(a)(2)(B)(i) and the decisions rendered discretionary by the

text of § 1252(a)(2)(B)(ii).          Thus, in determining what decisions

may be precluded from judicial review under § 1252(a)(2)(B)(ii),

the   Court    "found   significant      the   character      of    the   decisions

Congress enumerated in § 1252(a)(2)(B)(i)."                Id. at 247.        Those

decisions include "waivers of inadmissibility based on certain

criminal       offenses,    §    1182(h),      or     based        on     fraud   or

misrepresentation, § 1182(i); cancellation of removal, § 1229b;

permission for voluntary departure, § 1229c; and adjustment of

status,    §   1255."      Id.   at   248.     They   are,     in    other   words,

"substantive decisions . . . made by the Executive . . . as a

matter of grace" -- decisions that "involve whether aliens can

stay in the country or not."          Id. at 247 (quoting the government's

argument).




                                      - 59 -
          A decision to revoke the approval of a visa petition is

not "of a like kind."37    Id. at 248.   Approval of a visa petition

is only "a preliminary step in the visa or adjustment of status

application process."     Matter of Ho, 19 I. & N. Dec. at 589. It

means only that the beneficiary is eligible to apply for an

immigrant visa (often through the adjustment of status process),

not that she is entitled to one. Id.; see also Thomas Alexander

Aleinkoff, et al., Immigration and Citizenship: Process and Policy

498-99 (7th ed. 2011); Firstland Int'l, Inc. v. INS, 377 F.3d 127,

132 n.6 (2d Cir. 2004) ("We note, however, that the INS's approval

of an immigrant visa petition does not, by itself, entitle an alien

to permanent resident status. It appears that the Attorney General

retains discretion to deny an application for adjustment of status

even where the applicant has an approved immigrant visa petition."

(citing 8 U.S.C. § 1255(a)); Tongatapu Woodcraft Haw., Ltd. v.

Feldman, 736 F.2d 1305, 1308 (9th Cir. 1984) ("It is important to

note that a visa petition is not the same thing as a visa. . . . It

does not guarantee that a visa will be issued, nor does it grant

the alien any right to remain in the United States.").       As the


     37  The majority attempts to limit Kucana's structural
reasoning to the factual confines of the case, noting that "[t]he
question of whether revocations of visa petition approvals are of
a 'like kind' was not before the [Kucana] Court." It is certainly
true that the issue that we are addressing here was not before the
Court in Kucana.    But Kucana announced principles of statutory
interpretation with respect to the same statute as here,
§ 1252(a)(2)(B), which are unmistakably applicable to this case.


                               - 60 -
Kucana Court explained in characterizing the motion to reopen

removal proceedings, where a court decision reversing an agency

ruling    "does       not    direct   the    Executive          to    afford    the    alien

substantive relief," the underlying decision of the agency is an

"adjunct ruling[]" subject to judicial review, not a "substantive

decision[]" insulated from court oversight. 558 U.S. at 248, 247.

            A decision to revoke the prior approval of a visa

petition is precisely such an "adjunct ruling[]."                              Id. at 248.

Just as in Kucana, a court decision reversing the revocation ruling

"[would] not direct the Executive to afford the alien substantive

relief," as the approval of a visa petition only determines the

alien's    eligibility         for    an   immigrant       visa,       not     her   overall

admissibility.         Moreover, the revocation decision stands in stark

contrast    to    the       matters   observed      by    the    Kucana      Court    to    be

"specified"      as     discretionary       under    §    1252(a)(2)(B)(ii).               Id.

(citing § 1157(c)(a), which allows the Attorney General to admit

refugees "determined to be of special humanitarian concern to the

United States," and §§ 1181(b) and 1182(a)(3)(D)(iii), which give

the Attorney General "discretion" to waive certain inadmissibility

grounds).

            A     contrary      interpretation           would       produce    a    broader

statutory anomaly.            It is widely accepted that the Secretary's

denial of visa petitions under § 1154 is subject to judicial

review.    See Soltane v. U.S. Dep't of Justice, 381 F.3d 143, 147-


                                           - 61 -
48 (3d Cir. 2004) (holding that a denial of an employment-based

visa     petition        is      subject       to       court   oversight    despite

§ 1252(a)(2)(B)(ii) because § 1153(b)(4) states that "special

immigrant" employment-based visas "shall be made available" upon

satisfaction of certain conditions); Spencer Enters., Inc. v.

United States, 345 F.3d 683, 689 (9th Cir. 2003) (holding that a

denial of an employment-based visa petition is subject to judicial

review because § 1154(b) states that the Attorney General "shall"

approve the petition if the eligibility requirements are met); Z-

Noorani, Inc. v. Richardson, 950 F. Supp. 2d 1330, 1337-1343 (N.D.

Ga.    2013)    (reviewing       a    denial       of   an   employment-based      visa

petition); see also Bangura v. Hansen, 434 F.3d 487, 498 (6th Cir.

2006)   (presuming        that    denials     of    spousal     visa   petitions   are

reviewable      in     court   under    the    Administrative      Procedure      Act);

Zemeka, 989 F. Supp. 2d at 128-32 (reviewing a denial of a visa

petition based on marriage fraud).

               Thus,    to     hold    that    revocation       decisions   are    not

reviewable in court would result in an incoherent understanding of

the INA, in which judicial recourse is available if the petition

is denied but not available if the petition is revoked, even where

both the denial and revocation are based on the same factual

ground, such as a failure to satisfy the minimum prior work




                                         - 62 -
experience.38   "[I]nterpretations of a statute which would produce

absurd results are to be avoided if alternative interpretations

consistent with the legislative purpose are available."     Griffin

v. Oceanic Contractors, Inc., 458 U.S. 564, 575 (1982) (citing

United States v. Am. Trucking Ass'ns, Inc., 310 U.S. 534, 542-43

(1940)).     Construing visa revocation decisions as subject to

judicial review would treat revocations and denials alike where

the same facts are involved and, hence, preserve the coherence of

the INA.

                                III.

            In rejecting the majority's view, I recognize the split

in authority among the eight circuits that have ruled on this issue

so far.    Seven of those circuits have held that a visa revocation

decision under § 1155 is insulated from judicial review.        See

Mehanna v. U.S. Citizenship and Immigration Servs., 677 F.3d 312,




     38 The majority insists that this structural anomaly helps
their argument because the statutes authorizing denials of visa
petitions use the word "shall," not "may," and because Congress
has to "structure and allocate resources of our immigration
system." As to the first point, I reiterate that, while Congress
used the word "may" in § 1155, it also curtailed the effect of
"may" by imposing objective legal criteria under the "good and
sufficient standard.    Moreover, while I recognize the need to
allocate resources, the majority is inferring here a statutory
scheme where Congress chose to allow a judicial remedy for one
decision and not the other, even in cases where both decisions are
based on the same lack of minimum prior work experience. I would
not conclude that Congress intended such an arbitrary allocation
of resources, absent clear textual or structural indications in
the statutes.


                               - 63 -
313 (6th Cir. 2012); Green v. Napolitano, 627 F.3d 1341, 1345-46

(10th Cir. 2010); Abdelwahab v. Frazier, 578 F.3d 817, 821 (8th

Cir. 2009); Sands v. U.S. Dep't of Homeland Sec., 308 F. App'x
418, 419-20 (11th Cir. 2009) (per curiam); Ghanem v. Upchurch, 481
F.3d 222, 224 (5th Cir. 2007); Jilin Pharm., 447 F.3d at 204; El–

Khader v. Monica, 366 F.3d 562, 567 (7th Cir. 2004).               Only the

Ninth Circuit has held that a revocation decision is reviewable in

court based on the "good and sufficient cause" standard in § 1155.

See ANA Int'l., 393 F.3d at 895.

           The seven circuit decisions, however, seem to reflect

what scholars have referred to as a "precedential cascade."39            The

Seventh   Circuit   was   the   first   to   hold   that   visa   revocation

decisions are discretionary and thus not reviewable in court.            See

El-Khader, 366 F.3d at 567.      Shortly thereafter, the Ninth Circuit

created a split, holding that visa revocation decisions are subject

to judicial review.       See ANA Int'l, 393 F.3d at 895.         The Third

Circuit then agreed with the Seventh Circuit and further developed

the reasoning for precluding judicial review, focusing on the

"may," "any time," and "deems" language in § 1155.                See Jilin




     39 See Eric Talley, Precedential Cascades: An Appraisal, 73
S. Cal. L. Rev. 87 (1999) (exploring "a cascade theory of
[judicial] precedent"); Timur Kuran & Cass R. Sunstein,
Availability Cascades and Risk Regulations, 51 Stan. L. Rev. 683,
765 (1999) (observing that courts are not immune to informational,
cognitive and reputational herding effects, which the authors term
"availability cascades").


                                  - 64 -
Pharm., 447 F.3d at 203-205.     In the years that followed, the

remaining five circuits sided with the Third and the Seventh

Circuits, many of them without much independent analysis.      See

Ghanem, 481 F.3d at 223-224; Abdelwahab, 578 F.3d at 821; Sands,

308 F. App'x. at 419-20; Green, 627 F.3d at 1343-46; Mehanna, 677
F.3d at 314-17.    Hence, while the numerical split among the

circuits is far from even, I do not accord much weight to the

precedential imbalance.

          There is, moreover, another reason to question this

particular "precedential cascade."      Five of the seven circuit

decisions predated Kucana.40   Kucana, in my view, has inescapably

changed the analytical landscape governing the application of the

presumption of judicial review to the interplay between §§ 1155

and 1252(a)(2)(B) of the INA. Indeed, with the benefit of Kucana's

guidance, I think it apparent that my colleagues and the courts

whose view they adopt have erroneously interpreted that interplay.

          I respectfully dissent.


     40Of the two circuit decisions that were decided after Kucana,
one misstated the nature of the visa revocation decision, noting
that "Section 1155, which allows the Secretary to revoke his
previous approval of a visa petition and thus conclusively
determines whether an alien can stay in the country or not, fits
squarely within the class of 'substantive decisions' described in
Kucana as warranting insulation from judicial review." Mehanna,
677 F.3d at 317 (quoting Kucana, 558 U.S. at 247). This statement
mischaracterizes the visa revocation decision. The approval of a
visa petition determines only the eligibility to apply for an
immigrant visa, not "whether an alien can stay in the country or
not."


                               - 65 -